Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment filed on 6/9/2020 contains claims 1-18, 21-23, 25-26 and 30-36 which are the claims that have been examined in the action below. It is noted that the original claim set filed on 6/9/2020 contained claims 37-39, however those claims were not presented within the preliminary amendment filed on 6/9/2020, therefore the claims have been treated as being canceled. It is noted that any future claim amendments provided to the office must include a complete listing of all claims ever presented in the application, see MPEP 714 or 37 CFR 1.121, therefore any future claim amendments must include claims 37-39 and indicate the current status of claims 37-39, i.e. Claims 37-39. (Canceled). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “determining current weights configured to for use in generating current signals for delivery to the cochlea via the at least one stimulation channel to evoke perception of one or more frequencies of a sound signal received at the auditory prosthesis while creating approximating the at least one target apical protection voltage pattern” it is unclear what applicant is intending to claim when reciting “while creating approximating the at least one target apical protection voltage pattern”, does applicant mean while creating the at least one target apical protection voltage pattern? Or while approximating the at least one target apical protection voltage pattern? clarification is required. Claims 10-11 directly or indirectly depend from claim 9 and are also rejected to for the reasons stated above regarding claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,12-17,21-23,25 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0093038 to Honert (Honert).
In reference to at least claim 1
Honert teaches focused stimulation in a medical stimulation device which discloses a method, comprising: an intra-cochlear stimulating assembly (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7), wherein the stimulating assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22) forming a plurality of multipolar stimulation channels (e.g. multipolar electrode channel, para. [0029], [0072]-[0077]); and determining current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary (e.g. produce 1 volt at electrodes 9 and 13 and zero volts on the remaining electrodes, Fig. 7, [0075]-[0077], [0083]-[0088]), wherein the current weights are configured to for use in generating current signals for delivery to the cochlea via the at least one stimulation channel to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis (e.g. Figs. 6A-7, para. [0030], [0033], [0044]). Honert discloses providing a limiting signal to remaining electrodes in the electrical stimulation region (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]), therefore it is inherent that the stimulation provided creates a “protected apical zone” at an apical side of an electrical stimulation. Further, Honert discloses that channel interaction may limit the effectiveness of a cochlear implant (e.g. para. [0043]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the method of Honert to determine an electrical stimulation boundary in order to provide stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest. 
In reference to at least claim 2
Honert discloses wherein the protected apical zone is at an apically-located region of the cochlea that, when current signals are delivered to regions of the cochlea at a basal side of the electrical stimulation boundary, will be exposed to average voltage fields that are below a predetermined threshold (e.g. remaining electrodes are exposed to zero-voltage field, Fig. 7, para. [0073]-[0078]).
In reference to at least claim 3
Honert discloses wherein the at least one stimulation channel includes a central electrode associated with one of the current weights and one or more secondary electrodes each associated with one of the current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[[0077]).
In reference to at least claim 4
Honert discloses wherein values of the current weights associated with the secondary electrodes are a function of the distance between the corresponding secondary electrode and the electrical stimulation boundary (e.g. current weights between the electrodes 9,13 and distant electrodes are different, para. [0052]).
In reference to at least claim 5
Honert discloses wherein determining the electrical stimulation boundary comprises: setting the electrical stimulation boundary at a specific electrode of the stimulating assembly beyond which, in the apical direction, the voltage field resulting from delivery of the current signals are controlled in order to limit electro-acoustic interactions on the apical side of the electrical stimulation boundary (e.g. voltage fields at the spaced electrodes is controller in order to limit the current weights at the remaining electrodes 8,10,20, Fig. 7, para. [0049]-[0051], [0075]-[0077]).
In reference to at least claim 12
Honert discloses providing the current weights for the at least one channel to the auditory prosthesis for use in providing the current signals to the cochlea of the recipient (e.g. current signals are provided to the cochlea, Fig. 7, para. [0038], [0072]-[0073]). 
In reference to at least claim 13
Honert teaches focused stimulation in a medical stimulation device which discloses a method comprising: obtaining sounds at an auditory prosthesis comprising a stimulating assembly implanted in a cochlea of a recipient (e.g. obtaining sound at a stimulation assembly, para. [0029]-[0030], [0072]-[0077]), wherein the stimulate assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22); converting the sounds into a first set of current signals for delivery to the cochlea of the recipient (e.g. converts sound into current signals, Para. [0007], [0075]-[0077]); and delivering the current signals to the cochlea via a first set of electrodes (e.g. current signals are delivered to the cochlea via spaced electrodes, Figs. 6A-7, para. [0038], [0072]-[0073]). Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]), therefore the current weights are asymmetric. Honert discloses providing a limiting signal to remaining electrodes in the electrical stimulation region (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]), therefore it is inherent that the stimulation provided is “substantially null” at apical locations. Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the method of Honert to determine asymmetric current weights to evoke perception of one or more frequencies of the sounds and to be substantially null at locations apical to a predetermined location in order to provide a stimulation strategy that  that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest. 
In reference to at least claim 14
Honert discloses wherein the first set of electrodes includes a central electrode associated with one of the asymmetric current weights and a plurality of secondary electrodes each associated with one of the asymmetric current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[0078]).
In reference to at least claim 15
Honert discloses wherein values of the asymmetric current weights associated with the secondary electrodes are a function of a distance between the corresponding secondary electrode and the predetermined location in the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0053], [0075], [0083]).
In reference to at least claim 16
Honert discloses wherein the predetermined location in the cochlea is a selected one of the electrodes  (e.g. current minimized at remaining electrodes 8,10,20, para. [0075], [0083]).
In reference to at least claim 17
Honert discloses wherein obtaining the sounds, comprises: receiving acoustic sound signals via one or more sound input devices (e.g. well known to receive sound via a microphone, Fig. 3, para. [0035]-[0037]). 
In reference to at least claim 21
Honert teaches focused stimulation in a medical stimulation device which discloses a method, comprising: an intra-cochlear stimulating assembly (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7), wherein the stimulating assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22) forming a plurality of multipolar stimulation channels (e.g. multipolar electrode channel, para. [0029], [0072]-[0077]); and determining current weights for at least one of the plurality of stimulation channels at a basal side of the electrical stimulation boundary (e.g. produce 1 volt at electrodes 9 and 13 and zero volts on the remaining electrodes, Fig. 7, [0075]-[[0077], [0083]-[0088]), wherein the current weights are configured to for use in generating current signals for delivery to the cochlea via the at least one of the plurality of stimulation channels to evoke perception of one or more frequencies of a sound obtained at the auditory prosthesis (e.g. Figs. 6A-7, para. [0030], [0033], [0044]) and to control a spread of current in an apical direction (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]). Honert discloses that channel interaction may limit the effectiveness of a cochlear implant (e.g. para. [0043]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the method of Honert to determine an electrical stimulation boundary in order to provide stimulation to the electrodes of the cochlea that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest. Further, Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the method of Honert to determine asymmetric current weights to evoke perception of one or more frequencies of the sounds obtained at the auditory prosthesis and to control a spread of current beyond a stimulation boundary in an apical direction in order to provide a stimulation strategy that  that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest. 
In reference to at least claim 22
Honert discloses wherein the asymmetric current weights are configured such that, when the current signals are delivered to via the at least one stimulation channel, a region of the cochlea at an apical side of the electrical stimulation boundary will be exposed to average voltage fields that are below a predetermined threshold (e.g. remaining electrodes are exposed to zero-voltage field, Fig. 7, para. [0073]-[0078]).
In reference to at least claim 23
Honert discloses wherein the at least one of the plurality of stimulation channels includes a central electrode associated with one of the asymmetric current weights and a plurality of secondary electrodes each associated with one of the asymmetric current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[[0077]).
In reference to at least claim 25
Honert discloses wherein determining the electrical stimulation boundary comprises: setting the electrical stimulation boundary at a specific electrode of the intra-cochlear stimulating assembly beyond which, in the apical direction, the voltage field resulting from delivery of the current signals are controlled in order to limit electro-acoustic interactions on the apical side of the electrical stimulation boundary.
In reference to at least claims 30 and 34
Honert teaches focused stimulation in a medical stimulation device which discloses a method comprising: obtaining sounds at an auditory prosthesis comprising a stimulating assembly implanted in a cochlea of a recipient (e.g. obtaining sound at a stimulation assembly, para. [0029]-[0030], [0072]-[0077]), wherein the stimulate assembly comprises a plurality of longitudinally spaced electrodes (e.g. electrode array 106, Figs. 1-2, 506, Fig. 5A, 604, Figs. 6A-6B, 706, Fig. 7 contains a plurality of longitudinally spaced electrodes 1-22); converting the sounds into a first set of current signals for delivery to the cochlea of the recipient (e.g. converts sound into current signals, Para. [0007], [0075]-[0077]); and delivering the current signals to the cochlea via a first set of electrodes (e.g. current signals are delivered to the cochlea via spaced electrodes, Figs. 6A-7, para. [0038], [0072]-[0073]). Honert discloses an external processor such as a personal computer, workstation or the like, implementing a hearing implant fitting system (e.g. computer system, Fig. 3, para. [0041], [0066]). Honert discloses providing a limiting signal to remaining electrodes in the electrical stimulation region (e.g. limiting current to remaining electrodes 8,10,20, Figs. 6A-7, para. [0075], [0083]), therefore it is inherent that the stimulation provided is “substantially null” at apical locations. Honert discloses that different current weights are configured for use in generating different current signals for delivery to the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0075], [0083]) and that the present invention stimulates discrete nerve regions through the constructive and destructive interference of stimulating signals and interfering limiting signals (e.g. para. [0049]) and using current weights to define current ratios needed to produce a stimulating voltage at only the place of interest (e.g. Figs. 7, profile of the stimulating voltages may be precisely achieved, para. [0073]-[0077]) and that one having ordinary skill will appreciate that various combination of stimulating and limiting signals may be used to negate the effect of current spread and to provide precise stimulation (e.g. para. [0030]-[0031]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the method of Honert to determine asymmetric current weights to evoke perception of one or more frequencies of the sounds and to be substantially null at locations apical to a predetermined location in order to provide a stimulation strategy that  that minimizes channel interference and current spread improving hearing response and sound representation and provides stimulation only at the precise nerve region of interest. 
In reference to at least claim 31
Honert discloses wherein the asymmetric current weights are configured such that, when the current signals are delivered to via the first set of the electrodes, a region of the cochlea at an apical side of the electrical stimulation boundary will be exposed to average voltage fields that are below a predetermined threshold (e.g. remaining electrodes are exposed to zero-voltage field, Fig. 7, para. [0073]-[0078]).
In reference to at least claim 32
Honert discloses wherein the first set of electrodes includes a central electrode associated with one of the asymmetric current weights and a plurality of secondary electrodes each associated with one of the asymmetric current weights (e.g. produce 1 volt at electrodes 9 and 13 which are proximate to a center of the electrode channel, Fig. 7, [0075]-[0078]).
In reference to at least claim 33
Honert discloses wherein values of the asymmetric current weights associated with the secondary electrodes are a function of a distance between the corresponding secondary electrode and the predetermined location in the cochlea (e.g. electrodes 9,13 to evoke perception of the sound obtained at the auditory prosthesis, Figs. 6A-7, para. [0030], [0033], [0044] and minimized at remaining electrodes 8,10,20, para. [0053], [0075], [0083]).
In reference to at least claim 35
Honert discloses wherein determining the electrical stimulation boundary comprises: setting the electrical stimulation boundary at a specific electrode of the stimulating assembly beyond which, in the apical direction, the voltage field resulting from delivery of the current signals are controlled in order to limit electro-acoustic interactions on the apical side of the electrical stimulation boundary (e.g. voltage fields at the spaced electrodes is controller in order to limit the current weights at the remaining electrodes 8,10,20, Fig. 7, para. [0049]-[0051], [0075]-[0077]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0093038 to Honert (Honert) in view of US 2010/0280307 to Lineaweaver et al. (Lineaweaver). 
In reference to at least claim 18
Honert teaches a method according to claim 13 but does not explicitly teach obtaining the sounds from a memory. It was well known in the art before the effective filing date of the invention to utilize a memory for storing sound as evidence by Lineaweaver (e.g. memory for storing MAP specifying parameters, use MAP to aid in determining signal components to send electrical signal analyzer and acoustic signal analyzer to para. [0051], storing sound tokens, [0086]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to obtain the sounds from a memory as an alternative technique for providing sound to the auditory prosthesis. 

Allowable Subject Matter
Claims 6-8, 26 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or reasonably suggest the claimed limitations within claims 6,26 and 36 including determining a location of a highest protected frequency as a highest frequency area of the cochlea having acoustic thresholds that are below the predetermined threshold hearing level; determining an angular location of the highest protected frequency; determining angular locations of the plurality of electrodes; and setting the electrical stimulation boundary as an electrode having an angular location that is on the basal side of the highest protected frequency, respectively in combination with the other claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0247735 to Honert which teaches focused stimulation in a medical stimulation device. US 2017/0340876 to VanPoucke et al. which teaches electrode selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L GHAND/Examiner, Art Unit 3792